Exhibit 10.2
 
FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED LOAN AGREEMENT
 
             This is a First Amendment to Second Amended and Restated Loan
Agreement (this “First Amendment”) dated as of the 6th day of January, 2011,
between VNB New York Corp., as assignee of Valley National Bank, Merchants Bank
Division (“VNB”), a New York corporation having an office at 275 Madison Avenue,
New York, NY 10016, Bank Leumi USA (“Leumi”), having an office at 562 Fifth
Avenue, New York, New York 10036, Israel Discount Bank of New York (“IDB”),
having an office at 511 Fifth Avenue, New York, New York 10017, Manufacturers
and Traders Trust Company (“M&T”), having an office at 350 Park Avenue, New
York, New York 10017 and One Liberty Properties, Inc., a Maryland corporation,
having its principal place of business at 60 Cutter Mill Road, Suite 303, Great
Neck, New York 11021 (the “Borrower”). Capitalized terms not otherwise defined
in this First Amendment shall have the meanings ascribed to them in the Loan
Agreement (as defined below).
 
             WHEREAS, Lender and Borrower entered into a certain Second Amended
and Restated Loan Agreement made as of the 31st day of March, 2010 (the “Loan
Agreement”) as amended from time to time;
 
             WHEREAS, Lender and Borrower wish to supplement and amend the Loan
Agreement by increasing the Commitment of each Lender, modifying each Lender’s
Commitment Percentage, extending the Maturity Date and revising certain of the
covenants contained in the Loan Agreement all upon the terms and conditions
hereinafter set forth.
 
             NOW, THEREFORE, it is agreed as follows:
 
             1.   Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by replacing Schedule 1 referred to in the
definition of “Commitment” with a new Schedule 1 attached hereto. All references
in the Loan Agreement to Schedule 1 shall be deemed to refer to Schedule 1
referred to in this First Amendment.
 
             2.   Section 2.02 entitled “Revolving Credit Note” of the Loan
Agreement is hereby amended by substituting and replacing each Revolving Credit
Note with the Revolving Credit Notes attached hereto as Exhibit A. All reference
in the Loan Agreement to “Revolving Credit Notes” or “Exhibit A” shall be deemed
to refer to the Revolving Credit Notes referred to in this First Amendment and
all references to Exhibit A shall be deemed to refer to Exhibit A referred to in
this First Amendment.
 
             3.   Section 2.07 (a) of the Loan Agreement is hereby amended by
substituting and replacing the words “March 31, 2012” with the words “March 31,
2013” in their place instead.
 
             4.   Section 5.03 (d) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:
 
 

  “(d) Minimum Total Unsecured Value. The Borrower and the Guarantors shall own
at all times not less than seven (7) Unencumbered Properties having a minimum
Total Unsecured Value in the aggregate amount of Forty-Five Million
($45,000,000) Dollars.”  

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
             5.    Section 5.03(g) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:
 

 
“(g) Cash Position. Borrower will maintain average outstanding collected deposit
balances of not less than $6,000,000, to be tested quarterly.”
 

 
             6.    In order to cause the Obligations to equal each Lender’s
Commitment Percentage, as amended by this First Amendment, Borrower and  Lender
hereby consent and agree that, on the date hereof, M&T and VNB shall cause
Revolving Credit Loans to be made in such amounts as set forth on Schedule 6
attached hereto and made a part hereof (identified therein as the “Reallocation
Amounts”). The Reallocation Amounts shall be paid and delivered, by wire
transfer within one (1) business day of the date hereof, to each of IDB and
Leumi, as the case may be, as more particularly described on Schedule 6,
pursuant to wire instructions to be provided, and shall be applied by IDB and
Leumi, as the case may be, as a partial repayment of outstanding Revolving
Credit Loans due such Lender, without prepayment penalty or premium.
 
             7.    The effectiveness of this First Amendment shall be expressly
subject to receipt by the Lender of the following items:
 
(a)  
a fully executed First Amendment;

 
(b)  
a fully executed Revolving Credit Note in the form attached as Exhibit A;

 
(c)  
payment of all costs and expenses incurred by the Lender;

 
(d)  
payment to Lender of the commitment fees in the amount set forth on Schedule
7(d) attached hereto, which the Borrower and Guarantors acknowledge was earned
by the Lender in connection with this First Amendment;

 
(e)  
payment to the Lender’s counsel for fees and expenses in connection with the
preparation, negotiation and execution of this First Amendment; and

 
(f)  
such other agreements and instruments as the Lender reasonably deems necessary
to carry out the terms and provisions of this First Amendment.

 
             8.    All terms and conditions of the Loan Agreement, except as
modified by this agreement are hereby affirmed and ratified.
 
             9.    Borrower hereby represents and warrants that:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)  
Except as set forth on the attached schedules, any and all of the
representations, warranties and schedules contained in the Loan Agreement or any
of the other Loan Documents are true and correct in all material respects on and
as of the date hereof as though made on and as of such date;

 
(b)  
Except as otherwise expressly disclosed to Lender in writing by Borrower, no
event has occurred and is continuing which constitutes an Event of Default under
the Loan Agreement or under any of the other Loan Documents or which upon the
giving of notice or the lapse of time or both would constitute an Event of
Default;

 
(c)  
As of the date hereof and after giving effect to the provisions set forth in
Section 6 hereof, it is legally, validly and enforceably indebted to VNB under
its Revolving Credit Note in the principal amount of $13,163,636.36, to M&T
under its Revolving Credit Note in the principal amount of $13,163,636.36, to
Leumi under its Revolving Credit Note in the principal amount of $4,936,363.64,
to IDB under its Revolving Credit Note in the principal amount of $4,936,363.64,
all of which amounts are due without offset, claim, defense, counterclaim or
right of recoupment; and

 
(d)  
Borrower and each Guarantor hereby release and discharge Lender from all claims
or liabilities in any way arising from or in any way connected with the Loan
Agreement or the Loan Documents to the extent arising through the date of
execution hereof.

 
             10.   This First Amendment shall be governed and construed in
accordance with the laws of the State of New York.
 
             11.   No modification or waiver of or with respect to any
provisions of this First Amendment and all other agreements, instruments and
documents delivered pursuant hereto or thereto, nor consent to any departure by
the Lender from any of the terms or conditions thereof, shall in any event be
effective unless it shall be in writing and executed in accordance with the
provisions of the Loan Agreement, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
consent to or demand on the Borrower or any Guarantor in any case shall, of
itself, entitle it, him or her to any other or further notice or demand in
similar or other circumstances.
 
             12.   The provisions of this First Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in the First Amendment in any jurisdiction.
 
             13.   This First Amendment may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument.
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
             14.    This First Amendment shall be binding upon and inure to the
benefit of the Borrower and its successors and to the benefit of the Lender and
its successors and assigns. The rights and obligations of the Borrower under
this First Amendment shall not be assigned or delegated without the prior
written consent of the Lender, and any purported assignment or delegation
without such consent shall be void.
 
[Signature pages to follow.]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have set their hands hereto effective on January
6, 2011.
 

  BORROWER:   ONE LIBERTY PROPERTIES, INC.         By:  /s/ Mark H. Lundy    
 Mark H. Lundy, Senior Vice President         GUARANTORS:         OLP BATAVIA,
INC.         By:  /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice President  
      OLP COLUMBUS, INC.           By:  /s/ Mark H. Lundy      Mark H. Lundy,
Senior Vice President         OLP NEWARK LLC   By:  One Liberty Properties,
Inc., its sole member         By:   /s/ Mark H. Lundy      Mark H. Lundy, Senior
Vice President         OLP-OD LLC   By:  One Liberty Properties, Inc., its sole
member         By:  /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice President

 
 
5

--------------------------------------------------------------------------------

 
 

  OLP EUGENE LLC   By:  OLP-OD LLC, its sole member   By:   One Liberty
Properties, Inc., its sole member          By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP TEXAS, INC.         By:  /s/ Mark H.
Lundy      Mark H. Lundy, Senior Vice President         OLP PALM BEACH, INC.    
      By:  /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice President        
OLP SUNLAND PARK DRIVE LLC   By:  OLP-OD LLC, its sole member   By:  One Liberty
Properties, Inc., its sole member         By:   /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP VETERANS HIGHWAY LLC   By:  One Liberty
Properties, Inc., its sole member         By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP NAPLES LLC   By:  One Liberty
Properties, Inc., its sole member         By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President

 
 
6

--------------------------------------------------------------------------------

 
 

  OLP PALO ALTO LLC   By:  OLP-OD LLC, its sole member   By:   One Liberty
Properties, Inc., its sole member          By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP MIAMI SPRINGS LLC   By:  OLP-OD
LLC, its sole member   By:  One Liberty Properties, Inc., its sole member       
  By:  /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice President         OLP
PENSACOLA LLC     By:  OLP-OD LLC, its sole member   By:  One Liberty
Properties, Inc., its sole member          By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP KENNESAW LLC   By:  OLP-OD LLC, its
sole member   By:  One Liberty Properties, Inc., its sole member         By: 
 /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice President         OLP CHICAGO
LLC   By:   OLP-OD LLC,  its sole member   By:   One Liberty Properties, Inc.,
its sole member         By:  /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice
President

 
 
7

--------------------------------------------------------------------------------

 
 

  OLP CARY LLC   By:  OLP-OD LLC, its sole member   By:   One Liberty
Properties, Inc., its sole member          By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP ONALASKA LLC   By:  One Liberty
Properties, Inc., its sole member          By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP SOUTH HIGHWAY HOUSTON, INC.          
By:  /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice President         OLP NEW
HYDE PARK, INC.         By:   /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice
President         OLP PLANO I L.P.   By:   OLP Plano, Inc., general partner    
    By:  /s/ Mark H. Lundy      Mark H. Lundy, Senior Vice President         OLP
MONROEVILLE L.P.   By: OLP PA Monroeville LLC, general partner   By: One Liberty
Properties, Inc., its sole member         By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President

 
 
8

--------------------------------------------------------------------------------

 
 

  OLP PAWENDY L.P.   By:  OLP Pawendy I LLC, general partner   By:   One Liberty
Properties, Inc., its sole member          By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP ISLAND PARK LLC   By:  One Liberty
Properties, Inc., its sole member          By:  /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President         OLP HOUSTON GUITARS LLC     By: One Liberty
Properties, Inc., its sole member          By: /s/ Mark H. Lundy      Mark H.
Lundy, Senior Vice President      

  OLP FARMINGTOM AVENUE CT LLC    By: One Liberty Properties, Inc., its sole
member       
 
By:
/s/ Mark H. Lundy     Mark H. Lundy, Senior Vice President            

 
 
 
9

--------------------------------------------------------------------------------

 
 

  LENDERS:         VNB NEW YORK CORP.         By:  /s/ Andrew Baron      Name: 
Andrew Baron      Title:    First Vice President         BANK LEUMI USA      
By:  /s/ Cynthia C. Wilbur      Name:  Cynthia C. Wilbur      Title:    Vice
President         ISRAEL DISCOUNT BANK OF NEW YORK       By:  /s/ Marc G. Cooper
     Name:  Marc G. Cooper      Title:    First Vice President         By:  /s/
Herbert K. Fried      Name:  Herbert K. Fried      Title:    Senior Vice
President         MANUFACTURERS AND TRADERS TRUST COMPANY         By:  /s/ John
Chiti      Name:  John Chiti      Title:    Senior Vice President

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
REVOLVING CREDIT NOTES
 
 
 

--------------------------------------------------------------------------------

 
 
REVOLVING CREDIT NOTE
 
$20,000,000.00
New York , New York
 
As of January 6, 2011

 
 
FOR VALUE RECEIVED, on the Maturity Date, ONE LIBERTY PROPERTIES, INC., a
Maryland corporation, having its principal place of business at 60 Cutter Mill
Road, Great Neck, New York 11021 (the “Borrower”), promises to pay to the order
of VNB New York Corp. (the “Lender”) at its office located at 275 Madison
Avenue, New York, New York, the principal sum of the lesser of: (a) Twenty
Million ($20,000,000.00) Dollars; or (b) the aggregate unpaid principal amount
of all Revolving Credit Loans made by the Lender to the Borrower pursuant to the
Agreement (as defined below).
 
The Borrower hereby authorizes the Lender to enter from time to time the amount
of each Loan to the Borrower and the amount of each payment on a Loan on the
schedule annexed hereto and made a part hereof. Failure of the Lender to record
such information on such schedule shall not in any way affect the obligation of
the Borrower to pay any amount due under this Note.
 
The Borrower shall pay interest on the unpaid balance of this Note from time to
time outstanding at said office, at the rate of interest and at the times set
forth in the Agreement.
 
All payments including prepayments on this Note shall be made in lawful money of
the United States of America in immediately available funds. Except as otherwise
provided in the Agreement, if a payment becomes due and payable on a day other
than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
 
This Note is the Revolving Credit Note referred to in that certain Second
Amended and Restated Loan Agreement dated as of March 31, 2010 among the
Borrower, certain Guarantors and Lender and others (the “Agreement”), as such
Agreement may be amended from time to time, and is subject to prepayment and its
maturity is subject to acceleration upon the terms contained in said Agreement.
All capitalized terms used in this Note and not defined herein shall have the
meanings given them in the Agreement.
 
If any action or proceeding be commenced to collect this Note or enforce any of
its provisions, the Borrower further agrees to pay all costs and expenses of
such action or proceeding and reasonable attorneys’ fees and expenses and
further expressly waives any and every right to interpose any counterclaim in
any such action or proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Borrower hereby submits to the jurisdiction of the Supreme Court of the
State of New York and agrees with the Lender that personal jurisdiction over the
Borrower shall rest with the Supreme Court of the State of New York for purposes
of any action on or related to this Note, the liabilities hereunder, or the
enforcement of either or all of the same. The Borrower hereby waives personal
service by manual delivery and agrees that service of process may be made by
post-paid certified mail directed to the Borrower at the Borrower’s address
designated in the Agreement or at such other address as may be designated in
writing by the Borrower to the Lender in accordance with Section 7.02 of the
Agreement, and that upon mailing of such process such service be effective with
the same effect as though personally served.
 
THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND EVERY RIGHT TO A TRIAL BY JURY IN
ANY ACTION ON OR RELATED TO THIS NOTE, THE LIABILITIES HEREUNDER OR THE
ENFORCEMENT OF EITHER OR ALL OF THE SAME.
 
The Lender may transfer this Note (subject to Section 2.16 of the Agreement) and
may deliver the security or any part thereof to the transferee or transferees,
who shall thereupon become vested with all the powers and rights above given to
the Lender in respect thereto, and the Lender shall thereafter be forever
relieved and fully discharged from any liability or responsibility in the
matter. The failure of any holder of this Note to insist upon strict performance
of each and/or all of the terms and conditions hereof shall not be construed or
deemed to be a waiver of any such term or condition.
 
The Borrower and all endorsers and guarantors hereof waive presentment and
demand for payment, notice of non-payment, protest, and notice of protest.
 
This Note shall be construed in accordance with and governed by the laws of the
State of New York.
 
The Borrower acknowledges, agrees and understands that this Note is given in
replacement of and in substitution for, but not in payment of, that certain
Revolving Credit Note, dated as of March 31, 2010, made by Borrower, to the
order of Lender in the original principal amount of $14,400,000.
 
 
 
[SIGNATURE PAGE TO FOLLOW]
 
 
 
 
2 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
ONE LIBERTY PROPERTIES, INC.
 
 

By: 
 /s/  Mark H. Lundy

 
Name:   MARK R. LUNDY
Title:     SENIOR VICE PRESIDENT

 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 




SCHEDULE OF RELVOLVING CREDIT LOANS







 

 
Date
Amount of Loan
Amount of
Principal
Paid or Prepaid
 
Unpaid Balance
 
Name of Principal
Person Making Notation
                                                                     

 


 
 

--------------------------------------------------------------------------------

 




REVOLVING CREDIT NOTE
 
 
$7,500,000.00
New York , New York
 
As of January 6, 2011

 
FOR VALUE RECEIVED, on the Maturity Date, ONE LIBERTY PROPERTIES, INC., a
Maryland corporation, having its principal place of business at 60 Cutter Mill
Road, Great Neck, New York 11021 (the “Borrower”), promises to pay to the order
of Bank Leumi USA (the “Lender”) at its office located at 562 Fifth Avenue, New
York, New York 10036, the principal sum of the lesser of: (a) Seven Million Five
Hundred Thousand ($7,500,000.00) Dollars; or (b) the aggregate unpaid principal
amount of all Revolving Credit Loans made by the Lender to the Borrower pursuant
to the Agreement (as defined below).
 
The Borrower hereby authorizes the Lender to enter from time to time the amount
of each Loan to the Borrower and the amount of each payment on a Loan on the
schedule annexed hereto and made a part hereof. Failure of the Lender to record
such information on such schedule shall not in any way affect the obligation of
the Borrower to pay any amount due under this Note.
 
The Borrower shall pay interest on the unpaid balance of this Note from time to
time outstanding at said office, at the rate of interest and at the times set
forth in the Agreement.
 
All payments including prepayments on this Note shall be made in lawful money of
the United States of America in immediately available funds. Except as otherwise
provided in the Agreement, if a payment becomes due and payable on a day other
than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
 
This Note is the Revolving Credit Note referred to in that certain Second
Amended and Restated Loan Agreement dated as of March 31, 2010 among the
Borrower, certain Guarantors and Lender and others dated as of March 31, 2010
(the “Agreement”), as such Agreement may be amended from time to time, and is
subject to prepayment and its maturity is subject to acceleration upon the terms
contained in said Agreement. All capitalized terms used in this Note and not
defined herein shall have the meanings given them in the Agreement.
 
If any action or proceeding be commenced to collect this Note or enforce any of
its provisions, the Borrower further agrees to pay all costs and expenses of
such action or proceeding and reasonable attorneys’ fees and expenses and
further expressly waives any and every right to interpose any counterclaim in
any such action or proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Borrower hereby submits to the jurisdiction of the Supreme Court of the
State of New York and agrees with the Lender that personal jurisdiction over the
Borrower shall rest with the Supreme Court of the State of New York for purposes
of any action on or related to this Note, the liabilities hereunder, or the
enforcement of either or all of the same. The Borrower hereby waives personal
service by manual delivery and agrees that service of process may be made by
post-paid certified mail directed to the Borrower at the Borrower’s address
designated in the Agreement or at such other address as may be designated in
writing by the Borrower to the Lender in accordance with Section 7.02 of the
Agreement, and that upon mailing of such process such service be effective with
the same effect as though personally served.
 
THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND EVERY RIGHT TO A TRIAL BY JURY IN
ANY ACTION ON OR RELATED TO THIS NOTE, THE LIABILITIES HEREUNDER OR THE
ENFORCEMENT OF EITHER OR ALL OF THE SAME.
 
The Lender may transfer this Note (subject to Section 2.16 of the Agreement) and
may deliver the security or any part thereof to the transferee or transferees,
who shall thereupon become vested with all the powers and rights above given to
the Lender in respect thereto, and the Lender shall thereafter be forever
relieved and fully discharged from any liability or responsibility in the
matter. The failure of any holder of this Note to insist upon strict performance
of each and/or all of the terms and conditions hereof shall not be construed or
deemed to be a waiver of any such term or condition.
 
The Borrower and all endorsers and guarantors hereof waive presentment and
demand for payment, notice of non-payment, protest, and notice of protest.
 
This Note shall be construed in accordance with and governed by the laws of the
State of New York.
 
The Borrower acknowledges, agrees and understands that this Note is given in
replacement of and in substitution for, but not in payment of, that certain
Revolving Credit Note, dated as of March 31, 2010, made by Borrower, to the
order of Lender in the original principal amount of $6,400,000.
 
 
 
SIGNATURE PAGE TO FOLLOW
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
ONE LIBERTY PROPERTIES, INC.
 
 

By: 
 /s/  Mark H. Lundy

 
Name:   MARK R. LUNDY
Title:     SENIOR VICE PRESIDENT

 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 




SCHEDULE OF RELVOLVING CREDIT LOANS







 

 
Date
Amount of Loan
Amount of
Principal
Paid or Prepaid
 
Unpaid Balance
 
Name of Principal
Person Making Notation
                                                                     

 


 
 

--------------------------------------------------------------------------------

 


REVOLVING CREDIT NOTE
 
$7,500,000.00
New York , New York
 
As of January 6, 2011

 
 
FOR VALUE RECEIVED, on the Maturity Date, ONE LIBERTY PROPERTIES, INC., a
Maryland corporation, having its principal place of business at 60 Cutter Mill
Road, Great Neck, New York 11021 (the “Borrower”), promises to pay to the order
of Israel Discount Bank of New York (the “Lender”) at its office located at 511
Fifth Avenue, New York, New York 10017, the principal sum of the lesser of: (a)
Seven Million Five Hundred Thousand ($7,500,000.00) Dollars; or (b) the
aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower pursuant to the Agreement (as defined below).
 
The Borrower hereby authorizes the Lender to enter from time to time the amount
of each Loan to the Borrower and the amount of each payment on a Loan on the
schedule annexed hereto and made a part hereof. Failure of the Lender to record
such information on such schedule shall not in any way affect the obligation of
the Borrower to pay any amount due under this Note.
 
The Borrower shall pay interest on the unpaid balance of this Note from time to
time outstanding at said office, at the rate of interest and at the times set
forth in the Agreement.
 
All payments including prepayments on this Note shall be made in lawful money of
the United States of America in immediately available funds. Except as otherwise
provided in the Agreement, if a payment becomes due and payable on a day other
than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
 
This Note is the Revolving Credit Note referred to in that certain Second
Amended and Restated Loan Agreement dated as of March 31, 2010 among the
Borrower, certain Guarantors and Lender and others dated as of March 31, 2010
(the “Agreement”), as such Agreement may be amended from time to time, and is
subject to prepayment and its maturity is subject to acceleration upon the terms
contained in said Agreement. All capitalized terms used in this Note and not
defined herein shall have the meanings given them in the Agreement.
 
If any action or proceeding be commenced to collect this Note or enforce any of
its provisions, the Borrower further agrees to pay all costs and expenses of
such action or proceeding and reasonable attorneys’ fees and expenses and
further expressly waives any and every right to interpose any counterclaim in
any such action or proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Borrower hereby submits to the jurisdiction of the Supreme Court of the
State of New York and agrees with the Lender that personal jurisdiction over the
Borrower shall rest with the Supreme Court of the State of New York for purposes
of any action on or related to this Note, the liabilities hereunder, or the
enforcement of either or all of the same. The Borrower hereby waives personal
service by manual delivery and agrees that service of process may be made by
post-paid certified mail directed to the Borrower at the Borrower’s address
designated in the Agreement or at such other address as may be designated in
writing by the Borrower to the Lender in accordance with Section 7.02 of the
Agreement, and that upon mailing of such process such service be effective with
the same effect as though personally served.
 
THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND EVERY RIGHT TO A TRIAL BY JURY IN
ANY ACTION ON OR RELATED TO THIS NOTE, THE LIABILITIES HEREUNDER OR THE
ENFORCEMENT OF EITHER OR ALL OF THE SAME.
 
The Lender may transfer this Note (subject to Section 2.16 of the Agreement) and
may deliver the security or any part thereof to the transferee or transferees,
who shall thereupon become vested with all the powers and rights above given to
the Lender in respect thereto, and the Lender shall thereafter be forever
relieved and fully discharged from any liability or responsibility in the
matter. The failure of any holder of this Note to insist upon strict performance
of each and/or all of the terms and conditions hereof shall not be construed or
deemed to be a waiver of any such term or condition.
 
The Borrower and all endorsers and guarantors hereof waive presentment and
demand for payment, notice of non-payment, protest, and notice of protest.
 
This Note shall be construed in accordance with and governed by the laws of the
State of New York.
 
The Borrower acknowledges, agrees and understands that this Note is given in
replacement of and in substitution for, but not in payment of, that certain
Revolving Credit Note, dated as of March 31, 2010, made by Borrower, to the
order of Lender in the original principal amount of $6,400,000.
 
 
SIGNATURE PAGE TO FOLLOW
 
 
 
 
2 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
ONE LIBERTY PROPERTIES, INC.
 
 

By: 
 /s/  Mark H. Lundy

 
Name:   MARK R. LUNDY
Title:     SENIOR VICE PRESIDENT

 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 




SCHEDULE OF RELVOLVING CREDIT LOANS







 

 
Date
Amount of Loan
Amount of
Principal
Paid or Prepaid
 
Unpaid Balance
 
Name of Principal
Person Making Notation
                                                                     

 


 
 

--------------------------------------------------------------------------------

 




REVOLVING CREDIT NOTE
 
 
 
$20,000,000.00
New York , New York
 
As of January 6, 2011

 
 
FOR VALUE RECEIVED, on the Maturity Date, ONE LIBERTY PROPERTIES, INC., a
Maryland corporation, having its principal place of business at 60 Cutter Mill
Road, Great Neck, New York 11021 (the “Borrower”), promises to pay to the order
of Manufacturers and Traders Trust Company (the “Lender”) at its office located
at 350 Park Avenue, New York, New York 10022, the principal sum of the lesser
of: (a) Twenty Million ($20,000,000.00) Dollars; or (b) the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Agreement (as defined below).
 
The Borrower hereby authorizes the Lender to enter from time to time the amount
of each Loan to the Borrower and the amount of each payment on a Loan on the
schedule annexed hereto and made a part hereof. Failure of the Lender to record
such information on such schedule shall not in any way affect the obligation of
the Borrower to pay any amount due under this Note.
 
The Borrower shall pay interest on the unpaid balance of this Note from time to
time outstanding at said office, at the rate of interest and at the times set
forth in the Agreement.
 
All payments including prepayments on this Note shall be made in lawful money of
the United States of America in immediately available funds. Except as otherwise
provided in the Agreement, if a payment becomes due and payable on a day other
than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and interest shall be payable thereon at the rate
herein specified during such extension.
 
This Note is the Revolving Credit Note referred to in that certain Second
Amended and Restated Loan Agreement dated as of March 31, 2010 among the
Borrower, certain Guarantors and Lender and others dated as of March 31, 2010
(the “Agreement”), as such Agreement may be amended from time to time, and is
subject to prepayment and its maturity is subject to acceleration upon the terms
contained in said Agreement. All capitalized terms used in this Note and not
defined herein shall have the meanings given them in the Agreement.
 
If any action or proceeding be commenced to collect this Note or enforce any of
its provisions, the Borrower further agrees to pay all costs and expenses of
such action or proceeding and reasonable attorneys’ fees and expenses and
further expressly waives any and every right to interpose any counterclaim in
any such action or proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Borrower hereby submits to the jurisdiction of the Supreme Court of the
State of New York and agrees with the Lender that personal jurisdiction over the
Borrower shall rest with the Supreme Court of the State of New York for purposes
of any action on or related to this Note, the liabilities hereunder, or the
enforcement of either or all of the same. The Borrower hereby waives personal
service by manual delivery and agrees that service of process may be made by
post-paid certified mail directed to the Borrower at the Borrower’s address
designated in the Agreement or at such other address as may be designated in
writing by the Borrower to the Lender in accordance with Section 7.02 of the
Agreement, and that upon mailing of such process such service be effective with
the same effect as though personally served.
 
THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND EVERY RIGHT TO A TRIAL BY JURY IN
ANY ACTION ON OR RELATED TO THIS NOTE, THE LIABILITIES HEREUNDER OR THE
ENFORCEMENT OF EITHER OR ALL OF THE SAME.
 
The Lender may transfer this Note (subject to Section 2.16 of the Agreement) and
may deliver the security or any part thereof to the transferee or transferees,
who shall thereupon become vested with all the powers and rights above given to
the Lender in respect thereto, and the Lender shall thereafter be forever
relieved and fully discharged from any liability or responsibility in the
matter. The failure of any holder of this Note to insist upon strict performance
of each and/or all of the terms and conditions hereof shall not be construed or
deemed to be a waiver of any such term or condition.
 
The Borrower and all endorsers and guarantors hereof waive presentment and
demand for payment, notice of non-payment, protest, and notice of protest.
 
This Note shall be construed in accordance with and governed by the laws of the
State of New York.
 
The Borrower acknowledges, agrees and understands that this Note is given in
replacement of and in substitution for, but not in payment of, that certain
Revolving Credit Note, dated as of March 31, 2010, made by Borrower, to the
order of Lender in the original principal amount of $12,800,000.
 
 
 
SIGNATURE PAGE TO FOLLOW
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
ONE LIBERTY PROPERTIES, INC.
 
 

By: 
 /s/  Mark H. Lundy

 
Name:   MARK R. LUNDY
Title:     SENIOR VICE PRESIDENT

 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
LENDERS
 

 NAME AND ADDRESS  COMMITMENT
COMMITMENT
PERCENTAGE
(expressed as a fraction)
 VNB NEW YORK CORP.
 275 Madison Avenue
 New York, New York 10016
 Att: Andrew S. Baron, First V.P.
$20,000,000.00 8/22
 BANK LEUMI USA
 562 Fifth Avenue
 New York, New York 10036
 Att: Cynthia Wilbur Vice President
$7,500,000.00 3/22
 ISRAEL DISCOUNT BANK OF NEW YORK
 511 Fifth Avenue
 New York, New York 10017
 Att: Marc Cooper, First V.P.
 $7,500,000.00  3/22
 MANUFACTURERS AND TRADERS TRUST COMPANY
 350 Park Avenue
 New York, NY 10022
 Attention: John Chiti, Vice President
 $20,000,000.00 8/22

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6
 
Reallocation of Revolving Credit Loans
 
 
 Lender:
 
 Current Balance;
 
 Reallocation Amounts:
 
 Reallocated Amount to be disbursed
as a Repayment to the Following Lender:
 Adjusted Loan Balance after application of Loan/Repayment:
 Commitment Percentage: (expressed as a fraction)
 
 M&T $11,584,000.00
 1) $789,818,18
 
 2) $789,818.18
 IDB
 
 Leumi
  $13,163,636.36 8/22   VNB  $13,032,000.00
 1) $65,818.18
 
 2) $65,818.18
 IDB
 
 Leumi
 $13,163,636.36  8/22   Leumi  $5,792,000.00       $4,936,363.64  3/22   IDB
 $5,792,000.00      $4,936,363.64  3/22         Total:  $36,200,000.00  100% 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE Section 7(d)
 
COMMITMENT FEES
 
 

 VNB NEW YORK CORP.  $128,000.00  BANK LEUMI USA  $43,000.00  ISRAEL DISCOUNT
BANK OF NEW YORK  $43,000.00  MANUFACTURERS AND TRADERS TRUST COMPANY
 $136,000.00

 
 
 
 

--------------------------------------------------------------------------------